Citation Nr: 9910566	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1994, from 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that this appeal was forwarded with the 
issues styled to include entitlement to a 10 percent 
evaluation based on multiple noncompensable service connected 
disabilities.  After a review of the record the Board finds 
that this issue is not before the Board.  

The veteran submitted a timely notice of disagreement to a 
May 1994 rating decision.  He disagreed with the issues of 
service connection for PTSD and entitlement to a 10 percent 
rating for multiple noncompensable service connected 
disabilities.  A statement of the case was issued in October 
1995.  The veteran submitted a timely appeal via a VAF-9, 
received in November 1995.  The veteran mentioned only the 
issue of service connection for PTSD.  

In July 1996 the veteran's representative submitted a VAF-646 
listing both the PTSD issue and the issue of a 10 percent 
rating for multiple noncompensable service connected 
disabilities.  Based on the above chronology, the Board finds 
that the appellant did not file a timely substantive appeal 
as to the issues of entitlement to a 10 percent rating for 
multiple noncompensable service connected disabilities before 
the Board.  

The Board notes that this decision is based on the existence 
of an appeal, and not it's adequacy; therefore, 38 C.F.R. § 
20.203 does not apply.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was not involved in combat with the enemy.  
His Vietnam service was as part of a ready operation in the 
contiguous waters of Vietnam.  He was not landed in Vietnam.

3.  The veteran has not provided credible supporting evidence 
of his claimed inservice stressors.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

The Board notes that the veteran's service personnel records 
indicate that he was assigned to a battalion landing team 
(BLT) in the waters off the Republic of Vietnam from October 
31, 1972 to February 16, 1973.  Marine Corps Record of 
Service Form (1070) shows the veteran assigned to BLT 3/4 on 
9 September 1972.  NAVMC 118(9)-PD Combat History - 
Expeditions - Awards Record shows that the veteran 
participated in operations in contiguous waters of the 
Republic of Vietnam with 3/4 BLT from 31 October - 12 
November 1972, from 20 November - 5 December 1972 from 10 -20 
January 1973, and from 4 - 16 February 1973.  His duties 
during this period were as an automatic rifleman.  His 
personnel records do not indicate that this BLT, or elements 
of it, were landed.  He was not awarded a Combat Action 
Ribbon.  

A review of the veteran's service medical records indicates 
five instances of treatment aboard the U.S.S. Ogden during 
the time the veteran was deployed in the waters off Vietnam.  
These treatments were for common cold symptoms, a loose 
dental filling, and reports of pain in the left testicle.  
They are dated 24 and 28 November, and 1, 4, and 27 December 
1972.

The veteran has claimed various stressors related to his 
service in Vietnam.  He has related that he killed four of 
the enemy, that he witnessed a friend killed by a sniper, 
that he saw 20,000 dead bodies, and on another occasion 1,500 
dead bodies which had been mutilated.  He has never provided 
detailed information regarding the dates, names, specific 
places or units involved in these actions.  His reports of 
his stressors are not detailed enough to warrant research 
through the Marine Corps History and Museums Division.

The Board finds that his statements regarding his claimed 
stressors lack credibility as his accounts are in direct 
contravention with his service personnel records.  No 
objective evidence has been presented which shows that the 
veteran ever disembarked in Vietnam.  All the official 
evidence indicates that his Vietnam service was accomplished 
offshore with a BLT which was never landed.  Accordingly, 
there is no credible corroborating evidence that the claimed 
stressors occurred, and the veteran's claim must be denied.



ORDER

Entitlement to service connection for PTSD is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

